Case MDL No. 3006 Document 14-11 Filed 05/06/21 Page 1 of 3




              EXHIBIT 
            Case MDL No. 3006 Document 14-11 Filed 05/06/21 Page 2 of 3


From:                Hollingsworth, Grant
To:                  "relias@eliasllc.com"
Cc:                  Reissaus, Andrew L.; "cswartwout@boylebrasher.com"; "tfriedman@eliasllc.com"; "onder@onderlaw.com";
                     Jackson-Quzack, Douglas
Subject:             RE: Tasigna/Garland -- NPC’s Deposition Notice to Plaintiff
Date:                Thursday, April 15, 2021 2:10:57 PM
Attachments:         image001.png
                     HollingsworthLLP_56ce62fd-e3e8-4c4f-a254-011a055c2b0f.png


Rich and Todd,

Please reach out to your client about scheduling this deposition if you haven’t already. We need to
get this date finalized.




Grant W. Hollingsworth
Partner

D 202.898.5887 | GHollingsworth@Hollingsworthllp.com
1350 I Street NW | Washington, DC 20005
www.hollingsworthllp.com


From: Hollingsworth, Grant <ghollingsworth@Hollingsworthllp.com>
Sent: Friday, April 9, 2021 11:40 AM
To: 'relias@eliasllc.com' <relias@eliasllc.com>
Cc: Reissaus, Andrew L. <AReissaus@Hollingsworthllp.com>; 'cswartwout@boylebrasher.com'
<cswartwout@boylebrasher.com>; 'tfriedman@eliasllc.com' <tfriedman@eliasllc.com>;
'onder@onderlaw.com' <onder@onderlaw.com>; Jackson-Quzack, Douglas
<djquzack@Hollingsworthllp.com>
Subject: RE: Tasigna/Garland -- NPC’s Deposition Notice to Plaintiff

Rich and Todd,

Please provide dates that plaintiff is available for deposition. Important discovery deadlines are
approaching. Thanks.


From: Jackson-Quzack, Douglas <djquzack@Hollingsworthllp.com>
Sent: Tuesday, March 2, 2021 6:39 PM
To: 'relias@eliasllc.com' <relias@eliasllc.com>
Cc: Hollingsworth, Grant <ghollingsworth@Hollingsworthllp.com>; Reissaus, Andrew L.
<AReissaus@Hollingsworthllp.com>; 'cswartwout@boylebrasher.com'
<cswartwout@boylebrasher.com>; 'tfriedman@eliasllc.com' <tfriedman@eliasllc.com>;
'onder@onderlaw.com' <onder@onderlaw.com>
Subject: Tasigna/Garland -- NPC’s Deposition Notice to Plaintiff
            Case MDL No. 3006 Document 14-11 Filed 05/06/21 Page 3 of 3


Rich,

Please find attached a notice for plaintiff’s deposition to be taken on April 28, 2021, along
with an accompanying cover letter.

Regards,
Doug




Douglas Jackson-Quzack
Associate

D 202.898.5865 | djquzack@Hollingsworthllp.com
1350 I Street NW | Washington, DC 20005
www.hollingsworthllp.com
